                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:19-CV-733-PPS-MGG

 WELLS COUNTY SHERIFF’S DEPT., et
 al.,

                      Defendants.

                                   OPINION AND ORDER

       Randy Russell Ybarra, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.] §

1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469

F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Ybarra alleges that, in October 2015 and March 2016, jail

officials at the Wells County Jail read, summarized, and made copies of his letters to his
family. Ybarra was not aware that jail officials had examined his mail until 2018 when

he received copies of the letters and written summaries through discovery in another

lawsuit. He asserts that these actions violated his constitutional rights. While pretrial

detainees retain their right to free speech and right to privacy, these rights are not

absolute, and the Seventh Circuit Court of Appeals has concluded that “the interest of

the state in monitoring the nonprivileged correspondence of the pretrial detainees

justifies the minor burden that it places on their freedom to communicate with friends

and relatives.” Smith v. Shimp, 562 F.2d 423, 425 (7th Cir. 1977); see also Gaines v. Lane,

790 F.2d 1299, 1304 (7th Cir. 1986). Notably, Ybarra does not allege that jail officials

stopped his mail from being delivered after examining it or that they prevented him

from expressing himself in any way. Nor did Ybarra have a reasonable expectation of

privacy in the letter because “[w]hat the pretrial detainee places in such envelopes he

knowingly exposes to possible inspection by jail officials and consequently yields to

reasonable search and seizure.” Smith, 562 F.2d at 427. Therefore, Ybarra may not

proceed on this complaint.

       Nevertheless, Ybarra may file an amended complaint. See Luevano v. Wal-Mart

Stores, Inc., 722 F.3d 1014 (7th Cir. 2013). However, Ybarra should only file an amended

complaint if he believes he can state a valid claim. If he chooses to file an amended

complaint, he should obtain the court’s approved form from the prison law library, and

he must put the case number for this case on it, which is on the first page of this order.

The amended complaint should include an explanation as to how each individual

defendant was responsible for violating his constitutional or federal rights.


                                              2
      For these reasons, the court:

      (1) GRANTS Randy Russell Ybarra until October 24, 2019, to file an amended

complaint; and

      (2) CAUTIONS Randy Russell Ybarra that, if he does not respond by that

deadline, this case may be dismissed without further notice.

SO ORDERED.

ENTERED: September 24, 2019.
                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
